Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of species C, depicted by figures 7-9 having a single mirror having one miter connection region, one pad connection region, and a pin connection region, in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant asserts that claims 1, 2, 4, 6-18 and 20  reads on the elected species “C”. However, the examiner disagrees and is of the opinion that claims 7, 10, 12 and 20 is drawn to one of the other species, such as species E, which is depicted by at least figures 19-21, due to the fact that claims 7, 10, 12 and 20 recites a fourth connection region/two mirror panels. 
	Accordingly, claims 7, 10, 12 and 20 have been withdrawn as being drawn to one or more of the non-elected species for the reasons stated above. 
3.	Claims 3, 5, 7, 10, 12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 4, 8, 9, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US Patent 2,627,206).
Clark discloses a mirror-based assembly comprising a mirror panel (12), and a pair of support members (15, 20), wherein the mirror panel comprises at plurality of connection regions  including a first connection region (27) comprising a miter joint structure (see figures 4 and 5), a second connection region comprising a non-miter connection region (the side portion of the mirror) and a third connection region (the bottom portion of the mirror), wherein the mirror panel is connected to one of a pair of support members (20) at the first connection region by the miter joint structure and the second connection region by the non-miter connection region which inherently minimize stress due to thermal expansion or contraction of the mirror panel (see column 3, lines 45-49), and wherein the mirror panel is connected at the third connection region to another of the pair of support members (15), wherein the non-miter joint connection region consists of a flat joint structure (see figures 4 and 5), wherein the non-miter connection region comprises a pad joint structure (15), wherein the mirror-based assembly has a retroreflector construction (see figures 4 and 5), wherein the mirror-based assembly has a flat mirror construction (see figures 4 and 5) and wherein the at least one support member having a miter connection region (25) and a non-miter connection region (22) to attach to the respective first miter joint structure and the non-miter connection region of the mirror panel  Note figures 3-5 along with the associated description thereof.
6.	Claims 6, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
December 02, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872